—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered September 28, 1999, convicting defendant, after a jury trial, of burglary in the second degree and attempted robbery in the second degree, and sentencing him to concurrent terms of five years and three years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Defendant was captured and identified by witnesses who pursued him directly from the crime scene.
We have considered and rejected defendant’s remaining claims. Concur — Andrias, J.P., Saxe, Ellerin, Lerner and Friedman, JJ.